DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 15 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 7-10, submitted 15 February 2022 with respect to Claims 25 and 35 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 25, 27-31, 35-37, 40-41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Soar US 20130005251, in view of Kirby et. al. US 2010/0201189, in view of Westerink et al. US 2012/0139303.
Regarding Claims 25 and 35, Soar teaches an aircraft passenger seat assembly comprising: a passenger seat (3, fig. 3b and refer to [0005]) comprising : 
an inductive wireless power unit comprising a coil assembly (5, fig. 3b) that is located within a seat back of the passenger seat. Soar is silent regarding an additional coil assembly positioned within a tray table and electrically connected to an electronic device that is positioned within the tray table, such that when the tray table is in a stowed position, the additional coil assembly is within close proximity of the coil assembly and the additional coil assembly is configured to charge the electronic device.  
Kirby teaches an additional coil assembly (1085, fig. 31) positioned within a tray table (1080, fig. 31) and electrically connected to an electronic device (devices) that is positioned within the tray table, such that when the tray table is in a stowed position, the additional coil assembly is within close proximity of the coil assembly and the additional coil assembly is configured to charge the electronic device (refer to [0192]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional coils as taught by Kirby with the aircraft passenger seat assembly of Soar in order to provide a convenient 
The combination of Soar and Kirby are silent regarding an outer shroud having a cutout located on the back of the seat.
Westerink teaches an outer shroud (14, fig. 3) having a cutout located on the back of the seat (20, fig. 3) and refer to abstract and [0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the shroud as taught by Westering with the aircraft passenger seat assembly of the combination of Soar and Kirby in order to provide an ascetic covering for the electronic components.
Regarding Claims 27 and 36, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claims 25 and 35 above and further teaches wherein the inductive wireless power unit further comprises a printed circuit board positioned within the passenger seat (refer to [0103] of Soar).
Regarding Claims 28 and 37, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claims 25 and 35 above and further teaches wherein the passenger seat further comprises a portion of the outer shroud that covers the coil assembly, wherein the portion is formed of non-metallic materials (refer to [0016] of Westerink). 
 Regarding Claim 29, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claim 25 above and further teaches wherein the passenger seat further comprises a portion of the outer shroud that covers the coil assembly is integrally formed with a remainder of the outer shroud (refer to figs 2 and 3 and [0015], [0017], [0021], and [0023] of Westerink).  
Regarding Claim 30, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claim 25 above and further teaches wherein the passenger seat further comprises a portion of the outer shroud that covers the coil assembly is coupled to a remainder of the outer shroud  (refer to figs 2 and 3 and [0015], [0017], [0021], and [0023] of Westerink), which would have been obvious to one of ordinary skill in the art at the time the invention was made to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 31, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claim 25 above and further teaches wherein the additional coil assembly is positioned at a distance of 9 mm-35 mm from the coil assembly during charging.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the additional coil assembly is positioned at a distance of 9 mm-35 mm from the coil assembly during charging, since the additional coil assembly is within  the tray table which is stored on the back of the seat adjacent to the coil assembly.
Regarding Claim 40, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claim 35 above and further teaches wherein the coil assembly is positioned within the passenger seat back adjacent to a literature pocket such that the personal electronic device charges when positioned in the literature pocket (figs 9a and 9b and refer to [0155] shows raising and lower of the coil assembly of Soar).
Regarding Claim 41, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claim 35 above and further teaches wherein the outer shroud is 
 Regarding Claim 45, the combination of Soar, Kirby, and Westerink teaches all of the limitations of Claim 35 above and further teaches wherein wires connecting the coil assembly to a power supply are hidden from view within the outer shroud and routed through the passenger seat back (refer to fig. 3b of Soar or fig. 3 of Westerink).

Allowable Subject Matter
Claims 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 42, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an aircraft passenger seat assembly comprising: a tray table comprising a cutout, an outer shroud, and tray table arms pivotally coupled to the aircraft passenger seat assembly, wherein each of the tray table arms comprises a lower portion, an upper portion, and a pivot location; an inductive wireless power unit comprising a coil assembly, wherein the coil assembly is positioned within the cutout of the tray table; a first coil assembly located in the pivot location, and a second coil assembly located in the pivot location and in close proximity to the first coil assembly, wherein wires connecting the second coil assembly to a power supply are routed through the lower portion, and wherein wires connecting the first coil assembly to the coil assembly are located within the upper portion and are hidden from view along at least one of the tray table arms.
Regarding Claims 43 and 44, they depend from Claim 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
5 March 2022 

/DANIEL KESSIE/Primary Examiner, Art Unit 2836